El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En la demanda presentada en este caso se alega que en abril de 1907 el demandado vendió al demandante un solar en la ciudad sin haber mediado pacto alguno especial en cuanto a evicción y saneamiento; que en enero de 1916 y por virtud de una sentencia de este tribunal varias personas (a quienes podemos designar como los herederos de G-onzález) fueron declarados dueños de un condominio en el referido solar comprado por Vives en subasta pública por falta de pago de contribuciones; que como consecuencia de dicha sen-tencia y desde la ameritada fecha Pirazzi se ha visto pri-vado del expresado condominio que entonces tenía un valor de $334.47; que en el expresado pleito sobre reivindicación de condominio Vives fué citado de evicción debidamente; que *572con posterioridad a la sentencia los herederos de González _ iniciaron una nueva acción contra Pirazzi sobre división de cosa común, y reclamación de frutos y productos que trajo como consecuencia la venta del inmueble que fué comprado por Pirazzi, único postor*, por la suma de $600; que el nueve por ciento de esta suma fué deducido por el marshal y el remanente montante a $590.60 distribuido por orden de la corte entre los condueños, recibiendo los herederos de Gon-zález la suma de $334.47 y Pirazzi $256.13; que dicha sen-tencia condenó a Pirazzi a pagar $200 como renta y producto del condominio desde mayo 22, 1913, fecha de la interposición de la primera demanda hasta abril 3 de 1918, y $3 mensuales desde esta última fecha hasta la fecha de la subasta, o sea, julio 8, 1918, ascendente a $9, y en total $209; que Pirazzi pagó como costas, desembolsos y honorarios de abogado en la primera acción la cantidad de $182.50, y en la segunda $227, haciendo un total de $409.50.
En la súplica se pedía que se dictara sentencia por la totalidad de estás sumas, o sea, la cantidad de $961.97, inte-reses legales de las diversas sumas desde la fecha en que fueron satisfechas, y costas, desembolsos y honorarios de abogado.
La corte inferior declaró probados todos los hechos esen-ciales como fueron alegados en la demanda y Vives apela de la sentencia dictada contra él de conformidad con lo soli-citado en la súplica de la demanda.
No se hacen señalamientos de error específicos pero la teoría del alegato del apelante que contiene veinte páginas es según parece que la corte inferior cometió error, primero, al no aplicar el artículo 336 del Código de Enjuiciamiento Civil por una parte, y por otra, al dar aplicación en su lugar al artículo 1075 del Código Civil que según el apelante es sólo pertinente cuando existe un deudor que incurre en mora que merece ser condenado en daños y perjuicios que consis-ten en abonar los intereses; y segundo, en haber recono-*573cido la partida de $209 como restitución de renta y producto del condominio de los herederos González en el segundo pleito que abarcan un período de tiempo comprendido entre mayo 22, 1913, basta julio 8, 1918; y tercero, al haber concedido las dos partidas de costas satisfechas por Pirazzi en las dos acciones.
En la primera apelación esta corte, en la página 407 del tomo 23, D. P. R., se- expresó en estos términos:
“Como no aparece que los demandados hayan poseído con mala fe es improcedente la reclamación hecha por los demandantes de frutos, rentas,'beneficios y utilidades, así como de daños y perjuicios.
“Para el caso de edificación sobre el terreno de que se trata se atemperarán los dueños a lo que establece el artículo 370 del Código Civil.”
Pero el apelante no impugna la manifestación hecha por el abogado del apelado al efecto de que en la anterior acción las únicas rentas y productos que se trataban de recobrar eran aquellas que se encontraban vencidas a la fecha de la radicación de la primera demanda. De aquí parece inferirse que la sentencia dictada en la primera apelación no tiene el carácter de cosa juzgada ya en cuanto a la cuestión de la buena fe o de la responsabilidad por las rentas y productos obtenidos después del inicio de la primitiva acción. Si la misma regia debe aplicarse al período comprendido en las alegaciones de la demanda y la sentencia dictada por la corte inferior en este caso es al apelante a quien incumbe demos-trar esto. No podemos asumir que la corte inferior cometió error en este particular ni comprometernos a indagar y de-terminar sin la ayuda del abogado cada punto que pueda sugerirse y que pudiera constituir un posible fundamento para la revocación.
Parece que poco tiempo después de la sentencia de esta corte sobre la primera apelación Yives depositó un cheque por la suma de $309 al tratar de pagar y liquidar su obli-gación, pero esta suma era menor que el valor efectivo de *574los intereses pendientes como apareció por virtud de la venta judicial y según quedaron fijados por el juez sentenciador. No consta que Pirazzi hubiera estado conforme con el depó-sito o que fuera aprobado por la corte, ni tampoco expresa el apelante ninguna razón muy justificada en apoyo de la premisa en la cual parece basarse esta medida que envuelve al parecer el derecho del garante para fijar por su propio cálculo el valor de los condominios en cuestión y obligar tanto al demandante como a la corte a estar y pasar por tal medida arbitraria, ex parte, dejando a un lado lo de la elimi-nación de todas las demás partidas.
El artículo 336 del Código de Enjuiciamiento Civil exime del pago de costas en una acción en cobro de dinero, a un demandado que alegue y pruebe a satisfacción de la corte “que antes de entablarse la demanda ofreció al demandante la suma total a que tenga derecho, e inmediatamente depo-sitare en la corte, para aquél la cantidad que ofreció.”
El artículo 1075 del Código Civil prescribe lo siguiente:
“Artículo 1075. — Si la obligación consistiere en el pago de una cantidad de dinero y el deudor incurriere en mora, la indemniza-ción de daños y perjuicios no habiendo pacto en contrario, consis-tirá en el pago de los intereses convenidos, y a falta de convenio en el interés legal.
“Mientras que no se fije otro por el Gobierno se considerará como legal el interés de seis por ciento al año.”
Tal vez técnicamente debieron concederse intereses lega-les desde la fecha en que el demandado se negó a reintegrar al demandante en este caso la súma total de sus desembolsos más bien que desde las respectivas fechas en que se hicieron dichos desembolsos, pero el apelante no establece tal distin-ción ni consta tampoco que llamara la atención de la corte inferior sobre este punto, y en ausencia de nada que demues-tre el importe de la diferencia envuelta podemos asumir que está comprendida en la regla de de minimis non curat lex.
*575El artículo del Código Civil que tuvo eu rúente la corte sentenciadora era el 1381, el cual es como sigue:
“Cuando se baya estipulado el saneamiento o cuando nada se baya pactado sobre este punto, si ia evicción se ba realizado, tendrá el comprador derecho a exigir del vendedor
“1. La restitución del precio que tuviere la cosa vendida al tiempo de la evicción, ya sea mayor o menor que el de la venta.
“2. Los frutos o rendimientos, si se le hubiere condenado a en-tregarlos al que le baya vencido en juicio.
“3. Las costas del pleito que baya motivado la evicción y en su caso las del seguido con el vendedor para el saneamiento.
“4. Los gastos del contrato, si los hubiese pagado el comprador.
“5. Los daños e intereses y los gastos voluntarios o de puro re-creo u ornato, si se vendió de mala fe.”
En tanto el segundo señalamiento de error se funda en la anterior sentencia de esta corte será bastante con' repetir que el apelante no ba probado que las rentas y productos que abora se tratan de recobrar son las rentas y productos envueltos en la acción reivindicatoría. Nos parece que al-guna cuestión podría levantarse en cuanto a la responsabili-dad por las rentas y productos recibidos después de la reso-lución final del pleito anterior a diferencia del período trans-currido entre la fecba de la radicación de la primer demanda y la de la sentencia en ese caso por este tribunal, pero aquí además el apelante no distingue claramente la evicción tácita de la real en cuanto a la fijación de su verdadera fecba, y no cita ninguna autoridad que de modo directo guarde rela-ción con este punto. De todos modos, la mayor parte de las rentas y productos vencieron antes de la sentencia de enero 26, 1916, y puede ser que la diferencia envuelta se consideró demasiado insignificante para justificar un estudio acabado del asunto en los alegatos. A falta de alguna demostración satisfactoria sobre la cuestión de cosa juzgada, la responsa-bilidad del demandado por la mayor parte de las rentas arriba indicadas es bastante clara.
El razonamiento bajo el tercer señalamiento en tanto no *576esté comprendido en lo qne liemos dicho respecto a las otras materias discutidas no requiere seria consideración aunque sí sugiere ciertas cuestiones más o menos interesantes que pudieron haberse desarrollado con provecho por el apelante.
La sentencia apelada debe confirmarse.

Confirmada la sentencia a/pelada.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Wolf, Aldrey y Franco Soto.